    Case 2:19-cv-00467-NT Document 1-7 Filed 10/15/19 Page 1 of 1                                                            PageID #: 17




                                                                                                          X PLAINTIFF'S
                                                                                                              '
                                                                                                                                                                   %    •




                                                                                                          *   EXHIBIT.
                                                                                                                                                                   V:
                                                                                                          i
                                                                                                          S       ,   •     ..
                                                                                                                          .•< • * • <&•••   ;i\;. < .   •   > .<   !•




                          0 ’Ha.ra Corporation
                          120 Tillsun Avunue, Sit. 1, Roclcloml, ivr6 04 B41
                          plr, 207 504-4444. • fax: 207- 594 -0407
                                  *


                          ohurucoi-poraHon . coni \ info @ ohnracnrporution.coii )




                                                      Promissory Note


       Borrower:       Paul Wagner, paulwagnec@shaw.ca

      Lender:          O’Hara Corporation , 120 Tillson Avenue, Ste. I , Rockland , ME 04841

      Principal Amount: $ 33,825.12 USD
                                                      frii'
      For value received , the Borrower promises to pay to the Lender at such address as may be
      provided to the borrower, the principal sum 05533, 825.12, without interest payable on the
      unpaid principal.

      This note will be repaid in full on. or before August 15, 2016.

      At any tirhe while not in default under this Note, the Borrower may pay the outstanding balance
      then owing under tin’s Note to the Lender with further bonus or penalty.

      All legal costs, expenses and expenditure including, and without limitation , the complete legal
      costs incurred by the Lender in enforcing this Note as a result of any default by the Borrower ,
      will be added to the principal then outstanding and will immediately be paid by the Borrower.

     This Note will be construed in accordance with and governed by the laws of the Stale of Maine .

     IN WITNESS WHEREOF the parties have duly affixed their signatures under seal on this 16 l 1 ,
     day of June 2016.

     Signed, Scaled and Delivered
     this 16 th day of June 2016



                                                                            p>Hara Corpqrptjor
                   y                                               by:    ' l / I M /A
                                                                                            LL
     Paul Wagner                                                            Francis J . 0   ara Jr.



      F / T Arabo       F/ T Constellation           F /T Defender          F/ T Enterprise    * F / V Sunlight
\
